Citation Nr: 0822470	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX, which continued a 20 percent rating for bilateral 
hearing loss and a 10 percent disability rating for tinnitus.  

On the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in June 2006, the veteran elected to appeal only the 
denial of an increase in disability rating for his hearing 
loss.  

On the VA Form 9, the veteran also indicated that he wanted 
to have a hearing before the Board at the RO.  He 
subsequently submitted a statement in July 2006, wherein he 
withdrew his Board hearing request.  The Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2007).


FINDING OF FACT

The veteran's the service-connected bilateral hearing loss is 
manifested by no more than Level V hearing in the right ear 
and Level VI hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Decision

The veteran stated in September 2006 that his military duties 
with artillery damaged his hearing.  He stated that he fired 
weapons without any hearing protection.  The veteran states 
that because he was subjected to artillery fire noise in 
service, he believes it is the initial and primary cause of 
his current hearing problems.  

A January 1989 rating decision granted service connection for 
defective bilateral hearing and assigned a noncompensable 
rating.  In a June 1992 rating decision, the RO increased the 
veteran's evaluation to 10 percent disabling, and in 
September 1997 the RO increased the evaluation to 20 percent 
disabling.  In 2001, the veteran submitted an informal claim 
seeking an increased rating.  He asserts his hearing loss is 
worse than the current 20 percent evaluation contemplates.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2007); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2007), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1000 hertz, and 70 decibels or more 
at 2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record indicates that the veteran was afforded a VA 
audiological exam in March 2006.  On the authorized 
audiological evaluation in March 2006 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
75
LEFT
45
60
75
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
Average puretone thresholds were 66 decibels in the right ear 
and 73 decibels in the left ear.  The audiologist stated that 
the results showed "moderate low frequency sloping to severe 
high frequency sensorineural hearing loss, bilaterally."

In this case, the Board finds the provisions of 38 C.F.R. 
§ 4.86(a) (Exceptional patterns of hearing impairment) do 
apply to the veteran's situation as the audiometric results 
of the March 2006 VA audiological examination reflected pure 
tone thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for both ears.  As such, based upon the 
results of the March 2006 audiological examination, from 
Table VIA, a Roman Numeral V is derived for the right ear and 
a Roman Numeral VI is derived for the left ear.  A disability 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row VI with column V.  The intersection point 
for these categories under Table VII shows that the hearing 
loss is the currently assigned 20 percent disability rating.  
Thus, the evidence does not support a finding in excess of 20 
percent for the veteran's service-connected bilateral hearing 
loss.

The Board notes that the veteran submitted a June 2006 
private audiological evaluation; however, it has not been 
accorded probative value for several reasons. One, the actual 
puretone thresholds were not written out, and only the 
average puretone thresholds were recorded.  Second, there is 
no indication that the audiological evaluation was conducted 
in accordance with the Maryland CNC Test, which is a 
requirement for hearing testing for VA purposes.  38 C.F.R. § 
4.85(a).  In addition, the audiological evaluation does not 
include speech recognition scores.  More importantly, there 
is no heading to denote where the test was conducted and it 
was not signed.  Thus, the Board finds that the private 
audiological evaluation to be less probative than the VA 
examinations discussed above.

In reaching the above determinations regarding the veteran's 
claim for an increased rating, the Board has taken into 
consideration the recent holding of the United States Court 
of Appeals for Veterans Claims in Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
veteran's service-connected bilateral hearing loss has not 
undergone varying and distinct levels of severity over the 
course of the entire time period the increased rating claim 
has been pending sufficient to warrant the assignment of 
varying, or "staged" ratings.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having words constantly 
repeated to him; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluation produced test results which were 
invalid.  The clinical findings establish that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for bilateral hearing loss and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the veteran in February 
2006 regarding the VCAA notice requirements.  In the letter, 
the veteran was informed that the evidence necessary to 
substantiate the claims for increased evaluations would be 
evidence showing that his disabilities are worse than the 
current evaluation contemplates.  The letter also informed 
the veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on 
his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him and he was told to submit any 
evidence in his possession that pertained to the claim.  
While the Board acknowledges the February 2006 letter, the 
VCAA duty to notify has not been satisfied because the letter 
did not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disabilities and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non- prejudicial."  Vazquez-Flores, 22 Vet. App at 56.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, private medical records dated January 1987 
to June 2006, and VA outpatient treatment records from 
November 1988 to March 2006.  The veteran was also provided a 
VA examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


